DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 27-32, in the reply filed on 28 January 2022 is acknowledged.
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 January 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 Mary 2021 and 20 December 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 27, this claim sets forth the limitation of “a thickness greater than 7 µm and less than 30 µm and a coating thickness variation being no more than 40% in a 5 mm diameter section of the coating.” It is unclear how the thickness of the coating is determined. 
The claim sets forth the requirement that the coating has “a thickness”. This means that the thickness is a single measure, but there can be variation of up to 40% in a 5 mm diameter section. It is unclear if the thickness of the coating at all points must fall within the 7 to 30 range or if at a single point it must measure at a point within the 7 to 30 range, but at others it can vary up to 40%. It is also possible that this measure means that the average thickness must fall within this range. Due to the many means by which a thickness can be determined and since it is unclear as to which means should be utilized to determine the thickness of a coating that is allowed to have a variation in thickness of up to 40%, the metes and bounds of this claim cannot be determined. 
For the purposes of examination, the Office is interpreting this thickness to mean that at some point the thickness of the coating must be at a point within the range of 7 to 30 microns and that the remainder of the coating within a 5 mm diameter section of the coating must be within 40% of this selected value. 


In regards to 32, this claim sets forth the limitation that “the coating is at least substantially free of Mg2Si particles.” It is unclear what would or would not be considered as being “substantially free”. Therefore, the metes and bounds of this particular limitation cannot be determined. For the purposes of examination, this claim is being interpreted to mean that the coating has no more than 1 wt % of Mg2Si particles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,635,359 (Kurosaki).
In regards to independent claim 27 and dependent claim 28-32, Kurosaki is directed to a Zn-Al-Mg-Si alloy-plated steel material with excellent corrosion resistance. (Abstract) The coating comprises 45-70% aluminum, 3-10% magnesium, 3-10% silicon, and the remainder being zinc. (2:35-43) Alternatively, the coating may comprise 45-70% aluminum, 1-5% magnesium, 0.5-3% silicon, and the remainder being zinc. (2:44-52) One or more of elements including, inter alia, strontium, iron, chromium can be included in the Zn-Al-Mg-Si alloy-plating. (2:54-61) These compositional ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
2 per side. (7:19-20) This plating coverage range would include thicknesses that overlap the claimed ranges. An increase in plating coverage is advantageous for corrosion resistance and disadvantageous for the workability and weldability. (7:20-22) The preferred coverage will therefore differ depending on the purpose of use, but eh coverage is preferably less for automobile parts which require excellent workability and weldability, and the coverage is preferably more for building materials and electric household appliances for which workability and weldability are not major requirements. (7:22-28) 
The Zn-Al-Mg-Si alloy plated steel material is produced by keeping the temperature of the plating bath at 500-650 C and controlling the cooling rate after plating to 10 C/sec or greater. (3:32-38) The plating coverage was adjusted by gas wiping after plating and followed by cooling and zero spangle treatment. (8:1-5) The size of deposited Mg2Si phase is affected most predominantly by the cooling rate after hot-dip plating and guaranteeing a cooling rate of at least 10 C/sec will allow the average value of the long diameter of either the bulky form or scaly form to be controlled to no greater than 50 microns. (6:24-28) The cooling rate can be increased by controlling the coverage with a wiping nozzle after plating and then accomplishing cooling by forced blowing of air or an inert gas such as nitrogen. (6:29-32) Water mist may also be blown in if it is desired to further increase the cooling rate. (6:32-34) A maximum cooling rate of 50 C/sec is utilized. (6:33-38) 
This reference does not explicitly set forth the surface of the coating not having the range of Mg2Si particles or the coating thickness variation as claimed. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The method of the prior art set forth above appears to be identical or substantially identical to the method utilized to produce the claimed product. 
In particular, the instant application teaches that to achieve the distribution of Mg2Si particles, the cooling rate for the coating strip existing the coating bath has to be in the range of 11 to 80C /sec for masses up to 75 g/m2 and 11 to 50 C/sec for coating masses of 75-100 g/m2. (Specification, Page 18, Lines 10-22) The thickness is controlled through a gas knife or gas wiping station. (Specification, Page 2, Lines 18-22) 
The prior art utilizes a compositional hot-dip bath that overlaps the claimed range, a thickness for the coating that overlaps the claimed range, a cooling method that falls within the claimed range, and utilized the same means of controlling the thickness of the coating. 

As set forth above, the prior art also sets forth utilizing gas wiping to control the thickness as a cause effective variable.  This would include controlling the variation in thicknesses as claimed to provide for a more uniform coating and to control the thickness to achieve various properties based on the intended use of the product. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the thickness of the coating through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Claim 27-32 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,635,359 (Kurosaki) in view of U.S. Patent Number 5,571,327 (Ookouchi).
In regards to independent claim 27 and dependent claim 28-32, Kurosaki is directed to a Zn-Al-Mg-Si alloy-plated steel material with excellent corrosion resistance. (Abstract) The coating comprises 45-70% aluminum, 3-10% magnesium, 3-10% silicon, and the remainder being zinc. (2:35-43) Alternatively, the coating may comprise 45-70% aluminum, 1-5% magnesium, 0.5-3% silicon, and the remainder being zinc. (2:44-52) One or more of elements including, inter alia, strontium, iron, chromium can be included in the Zn-Al-Mg-Si alloy-plating. (2:54-61) These compositional ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The plating coverage is preferably 20 to 130 g/m2 per side. (7:19-20) This plating coverage range would include thicknesses that overlap the claimed ranges. An increase in plating coverage is advantageous for corrosion resistance and disadvantageous for the workability and weldability. (7:20-22) The preferred coverage will therefore differ depending on the purpose of use, but eh coverage is preferably less for automobile parts which require excellent workability and weldability, and the coverage is preferably more for building materials and electric household appliances for which workability and weldability are not major requirements. (7:22-28) 
The Zn-Al-Mg-Si alloy plated steel material is produced by keeping the temperature of the plating bath at 500-650 C and controlling the cooling rate after plating to 10 C/sec or greater. (3:32-38) The plating coverage was adjusted by gas wiping after plating and followed by cooling 
This reference does not explicitly set forth the surface of the coating not having the range of Mg2Si particles or the coating thickness variation as claimed. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The method of the prior art set forth above appears to be identical or substantially identical to the method utilized to produce the claimed product. 
In particular, the instant application teaches that to achieve the distribution of Mg2Si particles, the cooling rate for the coating strip existing the coating bath has to be in the range of 11 to 80C /sec for masses up to 75 g/m2 and 11 to 50 C/sec for coating masses of 75-100 g/m2. 
The prior art utilizes a compositional hot-dip bath that overlaps the claimed range, a thickness for the coating that overlaps the claimed range, a cooling method that falls within the claimed range, and utilized the same means of controlling the thickness of the coating. 
As set forth above, the prior art also sets forth utilizing gas wiping to control the thickness as a cause effective variable.  This would include controlling the variation in thicknesses as claimed to provide for a more uniform coating and to control the thickness to achieve various properties based on the intended use of the product. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the thickness of the coating through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
However, if it is determined that Kurosaki does not necessarily or inherently result in the claimed product or that this would not be achieved through the optimization of a cause effective variable, this reference would not explicitly set forth the claimed thickness and variation thereof. 
In the same field of endeavor of plated steel made by hot-dipping, Ookouchi is directed to a continuous hot dipping apparatus which comprises a slide bearing structure of a bearing. (Abstract) The hot dipping system includes controlling the thickness of a coating over the strip to have a uniform thickness and produce steel strips of the same kind and using the same plating composition. (4:30-52) This would result in the product having uniform properties due to the uniformity of the coating. 
It would have been obvious to one of ordinary skill in the art to have provided for a uniform coating as set forth by Ookouchi within the product of Kurosaki. One of ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784